     Case 2:17-cv-02900-JCM-EJY Document 80 Filed 05/14/20 Page 1 of 1




 1                                UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3                                                  ***
 4    DEVRA HANEY-WILLIAMS,                                    Case No. 2:17-cv-02900-APG-EJY
 5                   Plaintiff,
 6          v.
 7                                                                           ORDER
      JUBILANT CADISTA
      PHARMACEUTICALS, INC., SAM’S WEST
 8    INC., dba SAM’S PHARMACY #10-4974,
 9              Defendants.
      SAM’S WEST INC.,
10
                     Cross-Complaintant,
11           v.
12    JUBILANT CADISTA
      PHARMACEUTICALS, INC., a foreign
13    corporation; DOE INDIVIDUALS 1-10;
      DOE EMPLOYEES 11-20; and ROE
14    CORPORATIONS 21-30,
15                   Cross-Defendants.
16          Before the Court is Plaintiff’s Motion to Extend Discovery Deadlines. ECF No. 77. This is
17   the seventh request for such extension. No response to Plaintiff’s Motion was filed.
18          The Court grants Plaintiff’s Motion, but advises the parties that depositions and other
19   discovery need not halt during this period of social distancing. Depositions may be completed using
20   videoconferencing and written discovery may proceed in the ordinary course. Medical providers
21   have not ceased operating and, in fact, there is nothing presented to the Court to suggest otherwise.
22          Accordingly, IT IS HEREBY ORDERED that Plaintiff’s Motion to Extend Discovery
23   Deadlines [Seventh Request] (ECF No. 77) is GRANTED. However, no further extensions of
24   deadlines will be granted in this case absent documentation supporting extraordinary and unforeseen
25   or unforeseen circumstances.
26          Dated this 14th day of May, 2020
27
                                                  ELAYNA J. YOUCHAH
28                                                UNITED STATES MAGISTRATE JUDGE
                                                      1
